DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 9-11, filed November 2, 2021, with respect to claims 4, 11, 22 and 29 have been fully considered and are persuasive.  The rejection of these claims has been withdrawn. 
Applicant’s arguments additional arguments are noted; however, these arguments are moot in view of a new grounds of rejection discussed below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-10, 12-15, 17-21, 23-28 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Said et al. (US 2017/0359584, already of record, referred to herein as “Said”’) in view of Salehifar et al. (US 2021/0211727, referred to herein as “Salehifar”).

Regarding claim 1, Said discloses: A method of decoding video data (Said: Fig. 9, disclosing a decoding method), the method comprising:
receiving... graph-related information (Said: Fig. 9, step 910, paragraph [0195], disclosing receiving a video signal including a graph parameter set);
determining a… [transform]… based on the received graph-related syntax information (Said: Fig. 9, step 920, paragraph [0196], disclosing obtaining of a graph-based transform matrix based on the graph parameter set);
[…]
performing an inverse transform, based on the determined transform matrix, on one or more coefficient values to generate a residual block (Said: Fig. 9, step 930, paragraph [0196], disclosing using the obtained graph- based transform matrix to reconstruct the residual signal); and
reconstructing the current block of the video data based on the residual block (Said: Fig. 9, step 970, paragraph [0200], disclosing reconstructing the video signal by adding up the generated prediction signal and the residual signal).
Said does not explicitly disclose: 
in a syntax structure that apples to a plurality of blocks including a current block of the video data;
determining a set of transform matrices for the plurality of blocks; and
determining, from the set of transform matrices for the plurality of blocks, a transform matrix for the current bock.
However, Salehifar discloses:
in a syntax structure that apples to a plurality of blocks including a current block of the video data (Salehifar: paragraph [0052], disclosing use of graph-based transforms; paragraph [0119], disclosing use of syntax and an index signaled for each transform coefficient block; paragraphs [0039] and [0053], disclosing use of syntax in various parameter sets);
determining a set of transform matrices for the plurality of blocks (Salehifar: paragraph [0091], disclosing determination of a transform set associated with blocks of video data); and
determining, from the set of transform matrices for the plurality of blocks, a transform matrix for the current bock (Salehifar: Fig. 5, paragraphs [0093] and [0094], disclosing determination of a transform matrix based on the transform set).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the transform sets of Salehifar in the method of Said.
One would have been motivated to modify Said in this manner in order to more effectively compress and transmit high-resolution and high-quality images and video (Salehifar: paragraphs [0002] through [0004]).

claim 2, Said and Salehifar disclose: The method of claim 1, wherein determining the transform matrix comprises: determining a graph Laplacian matrix based on the graph-related information; performing an Eigen-decomposition operation on the graph Laplaaan matrix to determine one or more basis vectors; scaling values of the one or more basis vectors; rounding the scaled values to integer values to determine the transform matrix (Said: paragraphs [0069] through [0070] and [0083] through [0090], disclosing determination of a Laplacian matrix and an optimization function based on an associated eigenvector).

Regarding claim 3, Said and Salehifar disclose: The method of claim 2, wherein: the graph-related information comprises one or more constant edge weights and one or more vertex weights, and determining the graph Laplacian matrix based on the graph-related information comprises applying the one or more constant edge weights and one or more vertex weights to a generalized graph Laplacian matrix to determine the graph Laplacian matrix (Said: Fig. 4, paragraph [0093], disclosing vertex and edge weighting to determine the graph Laplacian matrix).

Regarding claim 5, Said and Salehifar disclose: The method of claim 1, wherein the graph-related information includes one or more of graphs, graph parameters, or graph Laplacian matrices (Said: paragraphs [0083] and [0084], disclosing graph Laplacian matrices).

Regarding claim 6, Said and Salehifar disclose: The method of claim 1, wherein the syntax structure comprises one of a sequence parameter set or a picture parameter set (Salehifar: paragraph [0053], disclosing use of a sequence parameter set and a picture parameter set)
The motivation for combining Said and Koo has been discussed in connection with claim 1, above.

claim 7, Said and Salehifar disclose: The method of claim 1, wherein receiving the graph-related syntax information comprises receiving an index: into a look-up table for graph-related information (Salehifar: paragraph [0052], disclosing use of a graph-based transform; paragraph [0119], disclosing use of an NSST index).
The motivation for combining Said and Salehifar has been discussed in connection with claim 1, above.

Regarding claim 8, the claim recites analogous limitations to claim 1, above, and is therefore rejected on the same basis. (Note that Said discloses implementation via memory and process circuitry 1n paragraph [0202)).

Regarding claim 9, the claim recites analogous limitations to claim 2, above, and is therefore rejected on the same basis.

Regarding claim 10, the claim recites analogous limitations to claim 3, above, and is therefore rejected on the same basis.

Regarding claim 12, the claim recites analogous limitations to claim 5, above, and is therefore rejected on the same basis.

Regarding claim 13, the claim recites analogous limitations to claim 6, above, and is therefore rejected on the same premise.

claim 14, the claim recites analogous limitations to claim 7, above, and is therefore rejected on the same basis.

Regarding claim 15, Said and Salehifar disclose: The device of claim 8, wherein the device comprises a wireless communication device, further comprising a receiver configured to receive encoded video data (Said: paragraph [0204], disclosing wireless transmission of the coded bitstream; paragraph [0195], disclosing a decoder to receive the coded bitstream).

Regarding claim 17, Said and Salehifar disclose: The device of claim 8, further comprising: a display configured to display decoded video data (Said: paragraph [0075], disclosing a display to present the decoded video data).

Regarding claim 18, Said and Salehifar disclose: The device of claim 8, wherein the device comprises one or more of a camera, a computer, a mobile device, a broadcast receiver device, or a set-top box (Said: paragraph [0203], disclosing a camera, computer, mobile device, and broadcast receiver).

Regarding claim 19, the claim recites analogous limitations to claim 1, above, and is therefore rejected on the same premise.

Regarding claim 20, the claim recites analogous limitations to claim 2, above, and is therefore rejected on the same premise.

Regarding claim 21, the claim recites analogous limitations to claim 3, above, and is therefore rejected on the same premise.

Regarding claim 23, the claim recites analogous limitations to claim 5, above, and is therefore rejected on the same premise.

Regarding claim 24, the claim recites analogous limitations to claim 6, above, and is therefore rejected on the same premise.

Regarding claim 25, the claim recites analogous limitations to claim 7, above, and is therefore rejected on the same premise.

Regarding claim 26, the claim recites analogous limitations to claim 1, above, and is therefore rejected on the same premise.

Regarding claim 27, the claim recites analogous limitations to claim 2, above, and is therefore rejected on the same premise.

Regarding claim 28, the claim recites analogous limitations to claim 3, above, and is therefore rejected on the same premise.

Regarding claim 30, the claim recites analogous limitations to claim 5, above, and is therefore rejected on the same premise.

Regarding claim 31, the claim recites analogous limitations to claim 6, above, and is therefore rejected on the same premise.

Regarding claim 32, the claim recites analogous limitations to claim 7, above, and is therefore rejected on the same premise.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Said in view of Salehifar as applied to claim 15 above, and further in view of Zhang et al. (US 2017/0359595, already of record, referred to herein as “Zhang”).

Regarding claim 16, Said and Salehifar disclose: The device of claim 15, as discussed above.
Said and Salehifar do not explicitly disclose: wherein the wireless communication device comprises a telephone handset and wherein the receiver is configured to demodulate, according to a wireless communication standard, a signal comprising the encoded video data.
However, Zhang discloses: wherein the wireless communication device comprises a telephone handset and wherein the receiver is configured to demodulate, according to a wireless communication standard, a signal comprising the encoded video data (Zhang: paragraphs [0114] and [0121], disclosing use of an encoder to code video signals using a transform matrix; claims 11 and 21, disclosing a telephone handset configured to demodulate an encoded video signal according to a wireless communication standard).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the device of Zhang in the method of Said and Salehifar.
One would have been motivated to modify Said and Salehifar in this manner in order to better incorporate digital video capabilities into a wide range of devices used by consumers (Zhang: paragraph [0003]).

Allowable Subject Matter
Claims 4, 11, 22 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Said—either alone or in combination with other prior art of record—does not teach, suggest, or fairly disclose where the graph-related information further comprises a syntax element identifying the generalized graph Laplacian matrix in a set of generalized graph Laplacian matrices.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571)270-5009. The examiner can normally be reached M-F 7AM to 4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484